DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Status of Claims
This office action is in response to “Claims filed on 11/26/2021”.  Applicant’s amendments of claims 1, 11, 14, 21, 28; cancellation of claims 5-6, 9-10, 16-20, 23 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-4, 7-8, 11-15, 21-22, 24-30 are pending wherein claims 1, 11 and 21 are independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "overlap", "layer", "portion" “extend” “into” “cover” “adjacent” “passing” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “to occupy the same area in part”, “one thickness lying over or under another”, “an often limited part of a whole” “to continue in a specific direction” “in the direction of” “to place something over” “nearby” “move past an object” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claim(s) 1-4, 7-8, 11-14, 21, 24-27 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0305078 A1 hereinafter Wu). 
Regarding Claim 1, Wu discloses in Fig 1J: A chip structure, comprising:
a semiconductor substrate (10);
a first dielectric layer (17) over the semiconductor substrate;
a first conductive layer (19) over the first dielectric layer (17);

a first conductive via (via portion of 38a) passing through the second dielectric layer (34), the first conductive layer (19), and the first dielectric layer (17) and electrically connected to the first conductive layer (19);
a second conductive via ( via portion of 38b) passing through the second dielectric layer (34) and the first dielectric layer (17), wherein the first conductive layer (19) is partially between the first conductive via and the second conductive via (See Fig 1J);
a first conductive pad (pad portion of 38a) over and in direct contact with the first conductive via (Se Fig 1J); 
a second conductive pad (pad portion of 38b) over and in direct contact with the second conductive via (38b); and
a second conductive layer (25) over and spaced apart from the first conductive layer (19), wherein a lower portion of the second conductive layer is embedded in the first conductive layer, the lower portion is a single continuous portion (See Fig 1J), the second conductive via (38b) penetrates into and through the lower portion of the second conductive layer and is electrically connected to the second conductive layer (25) (See Fig 1J), and the first conductive layer (19) laterally and continuously surrounds an entirety of the lower portion and the second conductive via in the lower portion (See mark-up below) [0019, 0026, 0027, 0041].

    PNG
    media_image1.png
    584
    767
    media_image1.png
    Greyscale


Regarding Claim 2, Wu discloses in Fig 1J: The chip structure as claimed in claim 1, further comprising: a wiring layer (14) between the semiconductor substrate (10) and the first dielectric layer (17) , wherein the wiring layer comprises a first conductive line (14 on the right side of Fig 1J) and a second conductive line (14 on the left side of Fig 1J), the first conductive via (38a) is over and electrically connected to the first conductive line (14), and the second conductive via (38b) is over and electrically connected to the second conductive line (14) [0044-0045].

Regarding Claim 3, Wu discloses in Fig 1J: The chip structure as claimed in claim 2, wherein the first conductive layer (19) is thinner than the first conductive line (14). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 4, Wu discloses in Fig 1J: The chip structure as claimed in claim 2, wherein the first conductive layer (19) is thinner than the first conductive pad (37 above the dielectric layer 34). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 7, Wu discloses in Fig 1J: The chip structure as claimed in claim 1, further comprising:
a third dielectric layer (24)over the first conductive layer (19) and the first dielectric layer (17); wherein the second conductive layer (25) is over the third dielectric layer (24), the third dielectric layer separates the first conductive layer (19) from the second conductive layer (25);
the second dielectric layer (34) is over the second conductive layer (25) and the third dielectric layer (24), the second conductive via (38b) further passes through the third dielectric layer (24).

Regarding Claim 8, Wu discloses in Fig 1J: The chip structure as claimed in claim 7, wherein the third dielectric layer (24) is thinner than the first dielectric layer (17). A figure teaches everything it shows to a person having ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1071 (CCPA 1972) (figures can be relied upon for what they show.)

Regarding Claim 21, Wu discloses in Fig 1J: A chip structure, comprising:
a semiconductor substrate (10);
a first dielectric layer (17) over the semiconductor substrate;
a first capacitor electrode (19) over the first dielectric layer and having an inner wall (see mark-up below);
a second capacitor electrode (25) over the first dielectric layer, wherein the second capacitor electrode overlaps the first capacitor electrode (See Fig 1J), the second capacitor electrode is spaced apart from the first capacitor electrode (See Fig 1J), and the inner wall of the first capacitor electrode laterally and continuously surrounds an entirety of a lower portion of the second capacitor electrode (25), and the lower portion is a single continuous portion;
a second dielectric layer (24) over the semiconductor substrate and covering the first capacitor electrode and the second capacitor electrode (See Fig 1J);
a first conductive structure (via portion of 38a) over the second dielectric layer (24), and passing through the second dielectric layer (24), the first capacitor electrode, (19) and the first dielectric layer (17) , and electrically connected to the first capacitor electrode (19) ;

a second conductive structure (via portion of 38b) over the second dielectric layer, and passing through the second dielectric layer (24), the lower portion of the second capacitor electrode (25) and the first dielectric layer (17) , and electrically connected to the second capacitor electrode (25).

Regarding Claim 24, Wu discloses in Fig 1J: The chip structure as claimed in claim 21, wherein the second conductive structure (38b) is in direct contact with the second dielectric layer (24), the second capacitor electrode (25), and the first dielectric layer (17).

Regarding Claim 25, Wu discloses in Fig 1J: The chip structure as claimed in claim 24, wherein the first conductive structure (38a) is in direct contact with the second dielectric layer (24), the first capacitor electrode (19), and the first dielectric layer (19).

Regarding Claim 27, Wu discloses in Fig 1J: The chip structure as claimed in claim 21, wherein the lower portion of the second capacitor electrode (25) has a U-like shape (See Fig 1J).

Regarding Claim 11, Wu discloses in Fig 1J: A chip structure, comprising:
a semiconductor substrate (10);
a conductive line (14) over the semiconductor substrate;

a first conductive layer (19) over the first dielectric layer, wherein the first conductive layer is thinner than the conductive line (See Fig 1J), and the first conductive layer has an inner wall and a top surface (See mark-up below);
a second dielectric layer (29) over the first conductive layer (19) and the first dielectric layer (17);
a first conductive via (38a – via portion) passing through the second dielectric layer (29), the first conductive layer(19), and the first dielectric layer (17) and electrically connected to the first conductive layer(19) and the conductive line (14); and
a first conductive pad over (pad portion of the 38a) and in direct contact with the first conductive via (via portion of 38a);
a third dielectric layer (24) conformally and continuously covering the top surface and the inner wall of the first conductive layer (22), wherein the third dielectric layer is formed of a single continuous dielectric film (See Fig 1J); and
a second conductive via (38b – via portion) penetrating into and through the second dielectric layer (29), the third dielectric layer (24), the first conductive layer (19), and the first dielectric layer (17), wherein the inner wall of the first conductive layer continuously surrounds the second conductive via (See Fig 1J) [0019, 0026, 0027, 0041].

Regarding Claim 12, Wu discloses in Fig 1J: The chip structure as claimed in claim 11, further comprising:

the second conductive via (38b) further passes through the second conductive layer (25) and the second conductive via is electrically connected to the second conductive layer (25); and
a second conductive pad (pad portion of 38b) over and in direct contact with the second conductive via (via portion of 38b).

Regarding Claim 13, Wu discloses in Fig 1J: The chip structure as claimed in claim 12, further comprising:
a fourth dielectric layer (34)  over the second conductive layer (25) and the third dielectric layer (24); and a third conductive layer (30) over (interpreted broadly per MPEP to mean across or at a higher location) the fourth dielectric layer and overlapping the second conductive layer (25), wherein the second dielectric layer (24) is over the third conductive layer (30) and the fourth dielectric layer (34), the first conductive via (38a) further passes through the third conductive layer (30), and the first conductive via is further electrically connected to the third conductive layer (See Fig 1J) [0025,0026].

Regarding Claim 14, Wu discloses in Fig 1J: The chip structure as claimed in claim 13, wherein the third conductive layer (30)  comprises a conductive film (30a) and a dummy film (30b), the conductive film and the dummy film are spaced apart and electrically insulated from each other, the first conductive via (38a) passes through the 

Regarding Claim 26, Wu discloses in Fig 1J: The chip structure as claimed in claim 11, wherein the third dielectric layer (24) conformally and continuously further covers the first dielectric layer (17) adjacent to the inner wall of the first conductive layer (19) (See broadest reasonable interpretation of “cover” and “adjacent” in the note above.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2019/0305078 A1 hereinafter Wu) in view of Fischer (US 2010/0224960 A1 hereinafter Fischer).
Regarding Claim 15, Wu discloses in Fig 1J: The chip structure as claimed in claim 11.
Wu does not disclose: further comprising: a bump structure over and in direct contact with the first conductive pad.
However, Fischer in a similar device teaches in Fig 2: further comprising: a bump structure (398) over and in direct contact with the first conductive pad (393).
References Wu and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Wu with the specified features of Fischer because they are from the same field of endeavor.


Regarding Claim 22, Wu discloses in Fig 1J: The chip structure as claimed in claim 21.
Wu does not disclose: further comprising: a solder ball over and in direct contact with the bump structure.
However, Fischer in a similar device teaches in Fig 2: further comprising: a bump structure (398) over and in direct contact with the first conductive pad (393).
References Wu and Fischer are analogous art because they both are directed to MIM capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Wu with the specified features of Fischer because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Wu and Fischer so that a bump structure over and in direct contact with the first conductive pad as taught by Fischer in Wu’s device since, this provides for a means to electrically connect the capacitor to external circuits and other devices.

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been listed in the PTO-892 document. It is suggested Applicant refer to PTO-892.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-8, 11-15, 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 28, the primary reason for indication of allowable subject matter is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a dummy conductive film over the first dielectric layer and laterally and entirely surrounded by the inner wall of the first capacitor electrode, wherein the second capacitor electrode covers the dummy conductive film, the dummy conductive film is embedded in the second capacitor electrode, and the second conductive structure further penetrates into and through the dummy conductive film”.as recited in claim 28 in combination with the remaining features.
Dependent claims 29-30 are allowed based on virtue of their dependencies 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811